ICJ_096_FisheriesJurisdiction_ESP_CAN_1998-12-04_JUD_01_PO_08_FR.txt. 570

OPINION DISSIDENTE DE M. VERESHCHETIN

[Traduction ]

Principaux points sur lesquels porte la présente opinion dissidente (par. 1).
I. L'objet du litige principal entre les Parties (par. 2-9):

Position de l'Espagne concernant l'objet du différend (par. 2, 5) — Position
du Canada à ce sujet (par. 3 et 6) — Le paragraphe 1 de l’article 40 du Statut
comme point de départ de la décision de la Cour (par. 4) — Affirmation du
Canada selon laquelle tout différend porté devant la Cour doit nécessairement
constituer un tout «indivisible» englobant les faits et les règles de droit (par. 6)
— Position de la Communauté européenne (par. 7) — Absence de motifs fondés
pour restreindre l'objet du différend tel que présenté par l'Etat demandeur (par. 8).
IT. Les effets de la réserve canadienne sur la compétence de la Cour en l'espèce

(par. 10-24):

Le principe du consentement des Parties est délimité (par. 10) — Les tâches
incombant à la Cour, «organe et gardienne du droit international» (par. 11) —
« La Cour ne saurait se fonder sur une interprétation purement grammaticale du
texte» (par. 12) — Interprétation à la lumière du droit international (par. 13)
— Définition de la notion de «mesures de conservation et de gestion» dans de
récents accords multilatéraux — Haute pertinence de ces instruments
(par. 14-15) — Elément sine qua non de ladite définition (par. 16-18) —
« Compte dûment tenu» de l'intention du déclarant (par. 19) — La Cour doit
chercher à interpréter la réserve de manière compatible avec le droit internatio-
nal (par. 20-21) — Intention du déclarant — Débats parlementaires (par. 19,
21-22) — Les effets de la réserve canadienne sur la compétence de la Cour ne
peuvent être déterminés de manière concluante au stade actuel (par. 23-24).

1. C’est avec regret que, compte tenu de l’arrêt rendu par la Cour en
l'espèce, je me vois contraint d’exprimer une opinion dissidente. Je ne
puis souscrire aux arguments et conclusions auxquels la Cour a abouti
sur deux points essentiels:

1) l’objet du différend;

2) les effets de la réserve canadienne sur la compétence de la Cour en
l'espèce. Je me propose donc de traiter successivement de ces deux
aspects.

J. L'OBJET DU LITIGE PRINCIPAL ENTRE LES PARTIES

2. L'Espagne a soutenu à maintes reprises, tant dans ses écritures que
dans son exposé oral, que le cœur, l’objet du litige entre les deux Etats est
l'existence ou l’absence d’un titre, en droit international, pour agir en
haute mer à l’encontre de navires battant pavillon d’un autre Etat et, plus
particulièrement, à l’encontre de bateaux battant pavillon espagnol (voir,

142
COMPÉTENCE PÊCHERIES (OP. DISS. VERESHCHETIN) 571

notamment, mémoire de l’Espagne, chap. IL sect. IX, par. 22; chap. IV,
sect. If, par. 173-176; CR98/9, p. 18-19, 31, 42 et suiv.; conclusions
finales de l’Espagne). De même, l'Espagne a insisté sur le fait que sa requête
«n'est pas l’exercice de la pêche en haute mer; pas plus que la gestion et
la conservation des ressources biologiques dans la zone de réglementation
de POPANO» (CR 98/9, p. 53, par. 39).

L'Espagne a expliqué ce qu’elle entend par le terme «titre». Ce faisant,
elle s’est fondée sur la jurisprudence de la Cour dans l'affaire Burkina
Faso/République du Mali, où la Cour a déclaré que cette notion peut
«viser aussi bien tout moyen de preuve susceptible d’établir l’existence
d’un droit que la source même de ce droit» (Différend frontalier, arrêt,
CIJ. Recueil 1986, p. 564, par. 18). L’agent de l’Espagne, sans nier
qu’au cours de la procédure, l'Espagne ait parfois utilisé le mot «titre»
dans un sens différent, a conclu sa présentation de l'affaire par la déclara-
tion suivante:

«Lorsque nous soutenons que le Canada n’a aucun titre juridique
international pour agir en haute mer à l’encontre des navires battant
pavillon espagnol, nous employons la notion de titre retenue par la
Cour. C’est-à-dire, le défaut de droit du Canada à procéder à de tels
agissements.» (CR 98/9, p. 16.)

Ainsi, Espagne a insisté à de nombreuses reprises sur le fait qu’elle
avait soumis à la Cour un différend ayant trait non à des mesures de ges-
tion et de conservation de stocks de poissons (différend qui a été réglé
ailleurs), mais se rapportant d’une manière générale au fait que le Canada
n'avait aucun titre en droit international pour agir en haute mer contre
des navires battant pavillon espagnol, comme il l’a fait en mars 1995.

3. Quant au Canada, il a soutenu à l’inverse que le différend ne
concerne rien d’autre que les mesures de conservation et de gestion prises
par le Canada et que même si ce n’est pas le cas, la question générale du
titre requis pour agir en haute mer à l'encontre de navires battant
pavillon espagnol reste liée auxdites mesures et à leur application, et que
par conséquent, la Cour ne peut pas la traiter séparément de faits qui
entrent dans le cadre de la réserve canadienne. .

4. Pour régler ce différend apparu à l’intérieur du différend, la Cour
devrait se fonder sur le paragraphe 1 de l’article 40 du Statut, qui dispose
que c’est à l'Etat demandeur d’indiquer l’objet du différend. Dès lors, s’il
est vrai qu’il «ressort de la jurisprudence de la Cour que celle-ci ne se
contente pas de la formulation employée par le demandeur, lorsqu’elle
détermine l’objet du différend » (paragraphe 30 de larrêt), il n’en est cer-
tainement pas moins vrai que lorsqu'elle qualifie ce qui constitue le dif-
férend principal entre les parties, la Cour ne saurait sans motifs dûment
étayés redéfinir l’objet du différend sans tenir compte des termes de la
requête et des autres moyens présentés par le demandeur. C’est pourtant
ce qu’elle semble avoir fait dans son arrêt (voir paragraphe 35 de l’arrêt).

5. La requête fait référence au différend entre les Parties en indiquant
que, «dépassant le cadre de la pêche, [il] affecte gravement l'intégrité

143
COMPÉTENCE PÊCHERIES (OP. DISS. VERESHCHETIN) 572

même du mare liberum de la haute mer et de ses libertés...» Elle évoque
également «une atteinte très grave contre les droits souverains de l’Es-
pagne, un précédent inquiétant de recours à la force dans les relations
inter-Ftats...» (requête de Espagne, p. 10). Plus précisément, il est spé-
cifié dans la requête:

«La question n’est pas la conservation et la gestion des ressources
de pêche sinon le titre pour exercer une juridiction sur des espaces de
la haute mer et leur opposabilité à l'Espagne.» (/bid, p. 12.)

L’emploi du terme «titre», dans la requête, n’est pas dénué d’ambi-
guité. Il ne renvoie pas seulement à l'existence ou à la non-existence de ce .
droit en droit international, mais aussi à la législation canadienne qui,
aux yeux du demandeur, ne constitue pas à proprement parler des me-
sures de conservation et de gestion. Toutefois, tant dans sa requête que
dans ses conclusions finales, l'Espagne demande essentiellement à la
Cour de statuer sur la question de savoir si le Canada a ou non un titre
juridique international pour exercer sa juridiction en haute mer sur des
navires battant pavillon espagnol et pour y faire usage de la force à
leur encontre. Ses autres demandes sont subsidiaires à cette réclamation
essentielle et non l’inverse.

6. L’affirmation du Canada selon laquelle:

«[ill est impossible d’isoler un différend portant sur des questions de
droit international général, et plus particulièrement de compétence
étatique, d’un différend portant sur des mesures de gestion et de
conservation des ressources vivantes de la mer» (CR 98/12, p. 57)

ne saurait être retenue pour plusieurs raisons.

Tout d’abord, affirmer que chaque différend porté devant la Cour doit
se présenter sous la forme d’un tout «indivisible», «indissociable», englo-
bant toujours et nécessairement à la fois les faits et les règles de droit,
ne serait pas conforme au Statut de la Cour et à sa jurisprudence. Aux
termes de l’alinéa b) du paragraphe 2 de l’article 36 du Statut, la Cour
exerce sa juridiction sur tous les différends d’ordre juridique ayant pour
objet «tout point de droit international». Les différends d’ordre juridique
ayant pour objet «la réalité de tout fait qui, s’il était établi, constituerait
la violation d’un engagement international» sont mis sur le même plan
que les différends concernant «tout point de droit international». Rien
dans le Statut ne s'oppose à ce que la Cour connaisse d’un différend
d'ordre «purement» juridique ayant trait à un point de droit internatio-
nal. Dans les affaires du Plateau continental de la mer du Nord, compte
tenu de la teneur des compromis, la Cour n’est pas allée jusqu’à déclarer
applicables des principes et règles de droit international (C.ZJ. Recueil
1969, p. 54 et 55).

En second lieu, si la Cour interprétait cette argumentation du Canada
comme une thèse générale selon laquelle la Cour ne saurait examiner iso-

144
COMPÉTENCE PÊCHERIES (OP. DISS. VERESHCHETIN) 573

lément un différend ayant trait à l'interprétation de principes et règles du
droit international pour la seule raison que les mêmes principes et règles
pourraient s’appliquer à un autre différend, ou à un autre aspect du dif-
férend considéré censé être exclu de la compétence de la Cour, ladite
argumentation serait ici encore contraire à la jurisprudence dérivée des
affaires de la Mer du Nord, ainsi qu’à la décision prise par la Cour dans
l'affaire relative au Personnel diplomatique et consulaire des Etats-Unis à
Téhéran:
«aucune disposition du Statut ou du Règlement n[f’linterdit [à la
Cour] de se saisir d’un aspect d’un différend pour la simple raison
que ce différend comporterait d’autres aspects...» (C.1J. Recueil
1980, p. 19, par. 36).

Dans son arrêt concernant la même affaire, la Cour a également fait
observer que:

«si la Cour, contrairement à sa jurisprudence constante, acceptait
une telle conception, il en résulterait une restriction considérable et
injustifiée de son rôle en matière de règlement pacifique des diffé-
rends internationaux» (ibid., p. 20, par. 37).

Troisièmement, un différend porté devant la Cour peut comporter plu-
sieurs objets, ou un même objet présentant divers aspects. C’est ainsi que
dans l’affaire du Droit de passage sur territoire indien, la Cour a relevé
que «le différend soumis à la Cour afvait] un triple objet», y compris
« [l'e]xistence contestée d’un droit...» (C.LJ. Recueil 1960, p. 33-34; les
italiques sont de moi). Dans telle ou telle affaire, la Cour peut estimer
qu’elle est compétente en ce qui concerne un objet, ou un aspect particu-
lier de cet objet, et qu’elle est incompétente en ce qui concerne les
autres.

7. Dans la présente instance, il convient de tenir dûment compte du
fait que la Communauté européenne et ses Etats membres semblent être
convenus qu’il existait un différend entre Espagne et le Canada, distinct
de celui opposant la Communauté et le Canada et concomitant avec lui,
concernant les pêcheries dans la zone de réglementation de FOPANO.

8. Selon moi, l’analyse qui précède démontre que la question du titre
juridique («l'existence contestée d’un droit») peut légitimement être
portée devant la Cour à titre de litige distinct. Il était loisible à Espagne,
en tant qu’Etat demandeur, de saisir la Cour de tel ou tel aspect du dif-
férend existant entre les Parties, et uniquement de celui-là, parce qu’il
présentait pour elle un intérêt particulier ou qu’il n’avait pas été réglé par
d’autres moyens pacifiques.

La portée du différend entre les Parties est beaucoup plus large que la
poursuite et l’arraisonnement de l’Estai et leurs conséquences. Tout à fait
indépendamment de cette cause immédiate du litige, il semblerait que
celui-ci trouve son origine dans la conception différente qu’ont les parties
des droits et obligations qui sont ou ne sont pas ceux d’un Etat côtier
dans une zone donnée de la haute mer; ou, d’une manière plus générale,

145
COMPÉTENCE PÊCHERIES (OP. DISS. VERESHCHETIN) 574

la conception différente qu’elles ont de la relation entre les impératifs du
droit de la mer d’un côté, et ceux du droit de l’environnement de l’autre.
La Cour n’était pas fondée à redéfinir et limiter l’objet du différend sou-
mis par le demandeur même si, sans doute, elle pouvait raisonnablement
s’estimer compétente pour certains aspects du différend mais non pour
d’autres.

*
* *

9. Jusqu’a présent, nous n’avons pas abordé la question de savoir si le
différend entre les Parties, quelle que soit la façon dont la Cour le défi-
nisse, est couvert ou non par la réserve dont le Canada a assorti sa décla-
ration d’acceptation de la juridiction obligatoire de la Cour. Nous nous
proposons maintenant d’examiner cette question cruciale.

Il y a lieu à ce propos de rappeler les termes de la réserve canadienne.
L’alinéa d) du paragraphe 2 de la déclaration canadienne de 1994 exclut
de la juridiction de la Cour:

«les différends auxquels pourraient donner lieu les mesures de ges-
tion et de conservation adoptées par le Canada pour les navires
péchant dans la zone de réglementation de l'OPAN, telle que définie
dans la convention sur la future coopération multilatérale dans les
pêches de l'Atlantique Nord-Ouest, 1978, et l’exécution de telles
mesures».

Il. LES EFFETS DE LA RESERVE CANADIENNE SUR LA COMPETENCE
DE LA COUR EN L’ESPECE

10. Quelques observations préliminaires paraissent s’imposer. II est
notoire que «la juridiction de la Cour est fondée sur le consentement des
parties». Toutefois, ce précepte ne rend pas totalement compte des faits.
Si la compétence devait toujours se fonder sur le consentement au sens
littéral du terme, aussitôt que ce consentement serait retiré (à n’importe
quel moment) par l'Etat défendeur, la Cour cesserait automatiquement
d’être compétente pour connaître de la requête formulée à l'encontre de
cet Etat. Or, il est tout aussi notoire que la réalité est différente. Il existe
un certain nombre de normes du droit international qui encadrent le
principe du consentement. Dès lors qu’un Etat a consenti à la juridiction
de la Cour, que ce soit par voie d’accord spécial (compromis), en vertu de
la clause juridictionnelle d’un traité ou par une déclaration d’acceptation
de la clause facultative, sa liberté à l’égard de la juridiction de la Cour
cesse d’être sans limite; à plus forte raison, elle ne saurait être absolue.
Selon le cas, cette liberté est régie par les règles générales du droit inter-
national (pacta sunt servanda), par les règles spécifiques édictées dans
l'instrument considéré (les termes de la clause compromissoire), par le
Statut et par les règles de procédure de la Cour. Dès lors, on ne saurait

146
COMPÉTENCE PÊCHERIES (OP. DISS. VERESHCHETIN) 575

affirmer ou présumer, à un moment donné, la liberté absolue d’un Etat
à l’égard de la juridiction de la Cour sans tenir dûment compte des cir-
constances de l’espèce.

L’une des règles qui attestent les limites apportées à cette liberté est la
compétence de la compétence. Il est exclu de laisser à l’Etat intéressé la
libre appréciation de la compétence. C’est à la Cour qu'il appartient de
dire si elle est ou non compétente dans tel ou tel cas d’espèce. Ce faisant,
loin d’être guidée par ce que souhaite en l’occurrence l'Etat défendeur, la
Cour se fonde sur l’interprétation des initiatives prises par les parties
dans le passé, à l’époque où elles ont accepté la juridiction de la Cour,
ainsi que sur les normes existantes du droit international et sur sa juris-
prudence.

11. S'agissant de la clause facultative relative à la compétence (dite
aussi de la juridiction obligatoire), tout Etat est absolument libre d’adhé-
rer ou non au système de la clause facultative et de limiter ou de ne pas
limiter son acceptation de la juridiction de la Cour en l’assortissant de
certaines conditions et réserves. Mais cela ne signifie pas que le rôle de la
Cour, lorsqu'elle examine les réserves ou conditions dont un Etat a
assorti sa déclaration d’acceptation de la clause facultative, peut se limi-
ter à une simple recherche de l’intention ou de la volonté de l’Etat inté-
ressé; au reste, cela ne signifie pas non plus que ladite intention ou
volonté doit toujours peser d’un poids décisif sur les décisions concernant
la compétence. La Cour manquerait à ses devoirs en tant qu’«organe et
gardienne» du droit international si elle conférait à un document l’effet
juridique recherché par l'Etat dont il émane sans examiner la compati-
bilité dudit document avec les exigences fondamentales du droit interna-
tional.

Certes, un Etat qui émet une réserve le fait parfois parce qu’il éprouve
«des doutes quant à la compatibilité de certains de ses actes avec le droit
international» (paragraphe 54 de l’arrêt) et que de ce fait, il souhaite voir
sa conduite échapper à l’examen de la Cour. Cependant, le fait que la
licéité de certaines actions puisse apparaître douteuse est une chose, mais
c’en est une toute différente que de constater que les actions que l’Etat
cherche, par sa réserve, à soustraire à l’examen de la Cour sont manifes-
tement contraires à la Charte des Nations Unies, au Statut de la Cour ou
aux obligations erga omnes imposées par le droit international. Il appar-
tient à la Cour, placée devant un tel dilemme, de faire la distinction entre
ces deux situations juridiques distinctes, qui sont susceptibles de donner
lieu à des conclusions différentes quant à la validité et à la recevabilité de
la réserve en question.

Un Etat n’a pas toute latitude pour assortir à son gré la déclaration
qu’il fait à titre facultatif en vertu du paragraphe 2 de l’article 36 du Sta-
tut de n’importe quelle réserve ou condition. C’est ainsi qu’il n’est pas
contesté que la Cour ne saurait donner effet à une condition imposant à
la Cour certaines règles de procédure qui seraient contraires à son Statut
ou à son Règlement. Ainsi que M. Armand-Ugon a fait valoir fort jus-
tement dans l'affaire de l’ Interhandel, «(les règles de fond et de procé-

147
COMPÉTENCE PÊCHERIES (OP. DISS. VERESHCHETIN) 576

dure fixées par le Statut doivent être considérées comme immuables: ni la
Cour ni les parties ne peuvent y porter atteinte» ({nterhandel, exceptions
préliminaires, arrêt, C.I1J. Recueil 1959, p. 93, opinion dissidente de
M. Armand-Ugon). De même, selon moi, la Cour ne saurait donner
effet à une réserve excluant expressément de sa juridiction l’examen de
conduites manifestement incompatibles avec les principes fondamen-
taux du droit international. Une exception à la juridiction de la Cour se
fondant sur une réserve entachée d’un tel vice doit être rejetée par la Cour
comme irrecevable. Si la Cour reconnaissait qu’une telle réserve peut s’ap-
pliquer, cela pourrait être interprété comme un aval juridique donné à
ce qui devrait en réalité être considéré comme un abus, de la part de l'Etat,
de son droit de ne pas être assigné sans son consentement devant un tribu-
nal international. D’une manière générale, les réserves et conditions for-
mulées ne doivent pas saper ce qui est la raison d’être même du système
de la clause facultative.

12. En l’espèce, la situation juridique est différente. La réserve cana-
dienne se prête à plusieurs interprétations. Ce n’est pas la réserve elle-
même qui est contestée par l'Espagne, mais l’interprétation qu’en donne
en l’occurrence le Canada. Et la Cour n’a pas lieu d’estimer que le
contenu de la réserve canadienne la rend ab initio manifestement incom-
patible avec les principes fondamentaux du droit international et dès
lors inapplicable. En l'espèce, il lui incombe de décider laquelle des inter-
prétations possibles de la réserve est correcte puis, à la lumière de cette
décision, de régler le différend concernant sa compétence en cette
affaire.

Selon les règles consacrées en matière d’interprétation des déclarations
et des réserves qui y sont apportées, la Cour doit lire ces textes comme un
tout et conférer aux termes qui y figurent une signification naturelle et
ordinaire. Or, la Cour a expressément fait valoir dans le passé que:

«la Cour ne saurait se fonder sur une interprétation purement gram-
maticale du texte. Elle doit rechercher l'interprétation qui est en har-
monie avec la manière naturelle et raisonnable de lire le texte, eu
égard à l'intention [de l'Etat déclarant] à l’époque où celui-ci a
accepté la compétence obligatoire de la Cour.» (Anglo-lranian Oil
Co., exception préliminaire, C.LJ. Recueil 1952, p. 104.)

13. Pour la Cour, la question de la licéité ne saurait être totalement
séparée de la «manière naturelle et raisonnable de lire le texte». Puisque
la Cour a pour mission de régler les différends conformément au droit
international (paragraphe 1 de l’article 38 du Statut), elle doit interpréter
chaque document international à la fumière du droit international. Le
langage de la Cour est celui du droit international. Tel terme d’une décla-
ration ou d’une réserve peut avoir une signification plus large ou plus
étroite dans le langage courant ou dans le contexte d’une autre discipline,
mais pour la Cour, sa signification «naturelle et raisonnable» est celle

148
COMPÉTENCE PÊCHERIES (OP. DISS. VERESHCHETIN) 577

qu'il revêt en droit international. Pour un biologiste, pour un spécialiste
des pêcheries, la conservation et la gestion des ressources halieutiques res-
tent de la conservation et de la gestion quel que soit l’endroit où elles sont
pratiquées et qu’elles soient licites ou non. Mais du point de vue du droit
international, cela ne signifie pas que l’on puisse qualifier de mesures de
conservation et de gestion des mesures prises par un Etat dans les eaux
territoriales d’un Etat voisin sans le consentement de ce dernier, pour
protéger des stocks de poissons chevauchants par exemple. Le droit inter-
national reconnaît l'importance de la coopération transfrontalière visant
à protéger les ressources naturelles et notamment des stocks de poissons
chevauchants, et il en encourage le développement; mais i) n’admet pas
que l’on puisse assurer cette protection en transgressant pour ce faire des
principes fondamentaux du droit international. Pour la Cour, l’acception
des termes qu’elle emploie est celle qui est en usage dans le contexte du
droit international, méme si ces termes peuvent revétir une signification
quelque peu différente dans d’autres disciplines.

14. Il s’ensuit dès lors que l’expression «mesures de conservation et de
gestion» figurant dans la réserve canadienne doit étre interprétée par la
Cour comme désignant uniquement des mesures acceptées dans le cadre du
droit international moderne. Une source naturelle ot trouver la défini-
tion de termes et de notions en usage dans le nouveau droit de la mer
international est offerte par les instruments multilatéraux pertinents et
notamment ceux rédigés récemment. La notion de «mesures de conser-
vation et de gestion» utilisée en droit maritime international est définie
dans l’accord aux fins de l’application des dispositions de la convention
des Nations Unies sur le droit de la mer du 10 décembre 1982 relatives a
la conservation et a la gestion des stocks de poissons dont les déplace-
ments s’effectuent tant à l’intérieur qu’au-dela de zones économiques
exclusives (stocks chevauchants) et des stocks de poissons grands
migrateurs (ci-aprés dénommé «accord des Nations Unies de 1995 sur les
stocks chevauchants»)!.

15. Cet instrument, et les termes qu’il contient, sont éminemment per-
tinents pour l’affaire qui nous occupe. Au demeurant, cet accord est
contemporain de l’apparition du différend. Son objectif («assurer la
conservation à long terme et l'exploitation durable des stocks de poissons
chevauchants et des stocks de poissons grands migrateurs» (art. 2)) est
identique à l’objectif proclamé par le Canada en ce qui concerne les
mesures qu’il a prises. Les mesures prévues par l’accord, tout comme les
mesures canadiennes, sont destinées à être appliquées au-delà des limites
de la juridiction nationale. L’accord a été rédigé «aux fins de l’applica-
tion des dispositions de la convention des Nations Unies sur le droit de la

! Adopté sans avoir été mis aux voix le 4 août 1995 par la conférence des Nations Unies
sur les stocks de poissons chevauchants et les stocks de poissons grands migrateurs. Cent
trente-huit Etats et de nombreuses organisations internationales participaient à la confé-
rence. À l’heure actuelle, l’accord a été signé par plus de soixante Etats, mais il n’est pas
encore entré en vigueur.

149
COMPETENCE PECHERIES (OP. DISS. VERESHCHETIN) 578

mer du 10 décembre 1982»; c’est dire qu’il est intimement lié à la

«Grande Charte» du droit de la mer moderne’. Enfin, le Canada comme

l'Espagne ont signé cet accord (mais ne l’ont pas encore ratifié).
L’alinéa b) du paragraphe 1 de l’article premier de accord dispose:

«On entend par «mesures de conservation et de gestion» les me-
sures visant à conserver et à gérer une ou plusieurs espèces de res-
sources biologiques marines qui sont adoptées et appliquées de ma-
nière compatible avec les règles pertinentes du droit international
telles qu’elles ressortent de la convention et du présent accord.» (Les
italiques sont de moi.)

Un autre instrument juridique international récent, qui concerne direc-
tement les problèmes de conservation et de gestion en haute mer, est à cet
égard encore plus précis: il s’agit de l’accord visant à favoriser le respect
par les navires de pêche en haute mer des mesures internationales de
conservation et de gestion. Cet accord, adopté en 1993 à la vingt-septième
session de la conférence de la FAO, fait partie intégrante du code de
conduite pour une pêche responsable*. L'article premier de cet accord,
intitulé «Définitions», contient une définition des «mesures internatio-
nales de conservation et de gestion» qui, entre autres éléments — iden-
tiques à ceux figurant dans la définition précitée — comporte aussi l’élé-
ment de licéité, formulé comme suit: «[mesures] adoptées et appliquées
conformément aux règles pertinentes du droit international telles que reflé-
tées dans la convention des Nations Unies sur le droit de la mer de 1982».

16. Il ressort des textes que je viens de citer que, contrairement à ce qui
est affirmé dans l’arrêt, pour qu'une mesure puisse être qualifiée de
«mesure de conservation et de gestion» ou de «mesure internationale de
conservation et de gestion», il ne suffit pas, en droit international, «qu’elle
ait pour objet de gérer et de conserver des ressources biologiques et
réponde, à cet effet, à diverses caractéristiques techniques» (para-
graphe 70 de l’arrêt). Une autre exigence essentielle — et même une condi-
tion sine qua non — est que l’adoption et l’application d’une telle mesure
soient «compatibles», ou «en conformité» avec les règles pertinentes du

2 Aux termes du mandat de la conférence qui a adopté l’accord, «flles travaux et les
résultats de la conférence devraient être pleinement conformes aux dispositions de la con-
vention des Nations Unies sur le droit de la mer, en particulier les droits et obligations des
Etats côtiers et des Etats menant des activités de pêche en haute mer» (voir le Rapport de
la conférence des Nations Unies sur l’environnement et le développement, Rio de Janeiro,
3-14 juin 1992, vol. I: résolutions adoptées par la conférence, rés. I, annexe I, par. 17.50).

3 Département des péches de Ja FAO. Accord visant 4 favoriser le respect par les
navires de péche en haute mer des mesures internationales de conservation et de gestion.
Vingt-cinq acceptations sont nécessaires pour que cet accord entre en vigueur. A ce jour,
dix acceptations ont été reçues, dont celle du Canada. On notera que le Canada a accepté
ledit accord le 20 mai 1994, soit dix jours seulement aprés avoir déposé sa déclaration
d’acceptation de la juridiction obligatoire de la Cour, où figurait la réserve qui nous
occupe.

150
COMPÉTENCE PÊCHERIES (OP. DISS. VERESHCHETIN) 579

droit international et, plus spécifiquement et avant tout, avec la conven-
tion sur le droit de la mer.

De plus, ainsi qu’il ressort dés travaux qui ont abouti à la rédaction de
l’accord des Nations Unies de 1995 sur les stocks chevauchants, le
Canada a été parmi les Etats qui ont formellement proposé d’inclure,
dans l’article premier de l’accord, une définition des «mesures internatio-
nales de conservation et de gestion», définition qui supposait que ces
mesures soient adoptées et appliquées «conformément aux principes du
droit international dans la convention des Nations Unies sur le droit de
la mer...»4

17. L’argument avancé dans l’arrêt selon lequel il ressort de la «pra-
tique des Etats» que les exigences du droit international n’entrent pas en
ligne de compte lorsqu'il s’agit de définir la notion de «mesures de
conservation et de gestion» est inconciliable avec un certain nombre de
faits. Aucun des instruments nationaux a caractére législatif ou réglemen-
taire cités dans l’arrêt pour illustrer la pratique «communément» suivie
par les Etats (par. 70) ne comporte une quelconque définition des «me-
sures de conservation et de gestion», mais tous incluent effectivement
des clauses particulières prévoyant l’application de ces lois et règlements
dans les eaux relevant de la juridiction nationale (ce qui est en harmo-
nie avec le droit international). Quelques-uns de ces instruments stipulent
expressément qu'ils doivent être interprétés et appliqués d’une manière
compatible avec les engagements internationaux (voir par exemple l’ar-
ticle 5 de la loi néo-zélandaise de 1996 sur les pêcheries).

18. Je souscris à l’affirmation figurant dans l’arrêt selon laquelle:

«{en] lisant le texte de la réserve [canadienne] d’une manière «natu-
relle et raisonnable», rien ne permet de conclure que le Canada
aurait eu l’intention d'utiliser l'expression «mesures de gestion et de
conservation» dans un sens différent de celui communément admis
en droit international» (par. 71).

Mais je suis foncièrement en désaccord avec l’idée que la signification
conférée dans l’arrêt à la notion de «mesures de conservation et de ges-
tion» est conforme à la signification donnée à cette notion par le droit
international moderne, telle qu’elle ressort des deux récents accords mul-
tilatéraux précités et des débats auxquels leur rédaction a donné lieu.
19. Conformément à la jurisprudence de la Cour, il convient aussi,
dans le travail d'interprétation, de «tenir dûment compte» de l'intention
de Etat auteur de la déclaration/réserve à l’époque où il la formulée.
Dire qu’il faut en tenir «dûment compte» ne signifie pas que cet élé-
ment doit être le critère décisif et concluant pour l'interprétation que
donnera la Cour, mais il doit certainement être un facteur important,

4 Projet de convention sur la conservation et la gestion des stocks chevauchants et
des stocks de poissons grands migrateurs en haute mer (présenté par les délégations de
PArgentine, du Canada, du Chili, de VIstande et de la Nouvelle-Zélande, doc.
AICONF.164/L.11 du 14 juillet 1993).

151
COMPÉTENCE PÊCHERIES (OP. DISS. VERESHCHETIN) 580

s'agissant d'établir l’objet de l'instrument juridique. I! faut en tout pre-
mier lieu rechercher l’intention de l’Etat auteur du texte dans le libellé du
document lui-même. Dans certains cas, la Cour a trouvé «une confirma-
tion décisive de l'intention» de l’Etat déclarant dans le texte même de la
déclaration/réserve qu’elle examinait (voir l'affaire de l’Anglo-Iranian Oil
Co., exception préliminaire, arrêt, CI_J. Recueil 1952, p. 107).

20. En règle générale, la Cour doit partir du principe que lintention
était de demeurer dans le cadre du droit international. Il faut prendre
pour hypothèse que l’objet de la déclaration/réserve est licite. La Cour
permanente de Justice internationale a souligné que la Cour ne pouvait
pas présumer l'existence d’un abus de droit (Certains intérêts allemands
en Haute-Silésie polonaise, fond, arrêt n° 7, 1926, C.P.J.I. série A n° 7,
p. 30). Dans l’affaire du Droit de passage, la présente Cour a fait valoir:

«C’est une règle d'interprétation qu’un texte émanant d’un gou-
vernement doit, en principe, être interprété comme produisant et
étant destiné à produire des effets conformes et non pas contraires
au droit existant.» (Droit de passage sur territoire indien, exceptions
préliminaires, arrêt, CI TJ. Recueil 1957, p. 142.)

La Cour ne peut considérer qu’un Etat est de mauvaise foi et lui impu-
ter Pintention d’utiliser une réserve pour couvrir une violation du droit
international.

21. Se fondant sur la licéité présumée de l'intention du Canada, la
Cour ne saurait discerner dans le texte de la réserve canadienne une
intention de violer le principe fondamental de la liberté de la haute mer et
de chercher à éviter que cette conduite soit examinée par la Cour. Elle
doit au contraire s’efforcer d'interpréter la réserve dans un sens compa-
tible avec le droit international et, par conséquent, comprendre les termes
«mesures de conservation et de gestion» comme le font les accords mul-
tilatéraux récents (voir ci-dessus par. 16) ou, à tout le moins, dans une
acception pouvant avoir une légitimité en droit international.

22. La Cour peut aussi rechercher l’intention ayant inspiré la décla-
ration/réserve dans tout indice disponible ayant trait à l’adoption de
l'instrument. Les éléments fournis par le Canada à cet égard sont ambiva-
lents. Des déclarations de parlementaires, faites à l’époque où la déclara-
tion et la réserve l’accompagnant venaient d’être déposées, sembleraient
limiter l’application des mesures envisagées aux «navires pirates» (ce qui
serait conforme au droit international). Le ministre des affaires étran-
gères ainsi que le ministre des pêches et des océans ont essentiellement
parlé des navires apatrides ou «pirates» comme cibles de la législation
envisagée (projet de loi C-29), dont la réserve avait pour but de protéger
«l'intégrité». Eu égard au lien existant entre la législation et la réserve,
leurs déclarations pourraient être considérées comme l’interprétation offi-
cielle de la réserve émise par le Canada à l’époque où celle-ci a été
déposée.

C’est seulement un an plus tard que le Canada a promuilgué la régle-
mentation en vertu de laquelle la loi C-29 a été appliquée aux navires

152
COMPÉTENCE PÊCHERIES (OP. DISS. VERESHCHETIN) 581

espagnols et portugais. On pourrait faire valoir que cette réglementation
ne saurait entrer en ligne de compte pour interpréter la réserve confor-
mément à l’objet qui était le sien à l’époque où elle a été déposée. Dès
lors, on ne saurait se fonder sur le débat parlementaire et les autres élé-
ments présentés par le Canada pour formuler des conclusions quant à
«Vintention manifeste du déclarant» (paragraphe 66 de l'arrêt; les itali-
ques sont de moi) à l’époque qui est à prendre en considération pour
interpréter la réserve.

x * +

23. Compte tenu des considérations qui précédent, la portée (ratione
materiae et ratione personae) de la réserve canadienne, de méme que ses
effets sur la compétence de la Cour en l’espèce, apparaissent beaucoup
moins clairs qu’il ne semblerait à première vue. Pour éclaircir ces points,
il convient d’analyser de manière plus approfondie les faits et le droit, et
d'établir de manière concluante si les mesures prises par le Canada, et
notamment leur exécution, tombent sous le coup de la réserve. Cela ne
peut se faire que lors de l’examen du fond.

24. D’autre part, il apparaît très clairement, même dans la phase
actuelle, qu’en raison des incertitudes juridiques entourant la réserve
canadienne, il est impossible à la Cour, en se fondant sur cette réserve,
d’en arriver avec certitude à la conclusion qu’elle n’est pas compétente
pour connaître du différend juridique général concernant le titre qu’aurait,
en droit international, un Etat côtier d’intervenir en haute mer en faisant
usage de la force à l’encontre de navires battant pavillon d’autres Etats.
Selon moi, la Cour aurait été plus avisée de conclure que dans les cir-
constances de l’espèce, les exceptions du Canada ne revêtaient pas un
caractère exclusivement préliminaire.

(Signé) Vladen S. VERESHCHETIN.

153
